DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrolainen et al. (US 20180212695, hereinafter “Kyro”), in view of Nakamura et al. (US 20150028211, hereinafter “Naka”), and further in view of Foegelle (US 20100285753, hereinafter “Foege”).
Regarding claim 1, Kyro discloses, 
A system for testing a wireless signal transceiver device under test (DUT) via a wireless signal path (FIG. 1 is a schematic block diagram illustrating a MIMO OTA test system) comprising: 
“a tester antenna configured to emit an electromagnetic tester signal (see, probe antenna element 104 emits electromagnetic signal to the DUT 106) and to receive a focused electromagnetic DUT signal (the MIMO OTA test system 100 is bidirectional and may be used to test the transmitting and receiving capabilities of the BS DUT 106 and to test the transmitting and receiving capabilities of the UE device 101, Para. [0047])”; 
“a DUT location for disposition of a DUT to receive a focused electromagnetic tester signal (The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061]) and emit an electromagnetic DUT signal (the MIMO OTA test system 100 is bidirectional and may be used to test the transmitting and receiving capabilities of the BS DUT 106 and to test the transmitting and receiving capabilities of the UE device 101, Para. [0047])”; and 
“an electromagnetic lens disposed between said tester antenna and said DUT location (see, lens 105 in Fig. 1) to focus said electromagnetic tester signal to provide said focused electromagnetic tester signal (The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061]), and focus said electromagnetic DUT signal to provide said focused electromagnetic DUT (a wavefront consisting of EM propagation waves corresponding to zsnm transmitted by beam [n,m], propagates through the lens system 105, which refracts and/or reflects the EM propagation waves towards the focusing point of the lens system 105. The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061.)”.
However, Kyro does not explicitly disclose, “providing said focused electromagnetic tester signal within a volume that defines a quiet zone region enveloping at least a portion of said DUT location.”
In a similar field of endeavor, Naka disclose, “providing said focused electromagnetic tester signal within a volume that defines a quiet zone region (see, drawing below) enveloping at least a portion of said DUT location (an electromagnetic wave pulse corresponding to a light pulse entered is generated. The electromagnetic wave pulse is applied to a measurement object 18 and the lens 17 is in between GEN 15 and object 18, see Fig. 1 and Para. [0032]).”

    PNG
    media_image1.png
    788
    1528
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kyro by specifically providing said focused electromagnetic tester signal within a volume that defines a quiet zone region enveloping at least a portion of said DUT location, as taught by Naka for the purpose of allowing a relatively small and less expensive anechoic chamber to be used in the MIMO OTA test system.
Further, the combination of Kyro and Naka does not explicitly disclose, “wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density.” 	In a similar field of endeavor, Foege discloses, “wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density (For the purpose of this discussion, substantially plane waves are considered to have substantially uniform signal strength and a substantially constant phase relationship across the volume of the DUT, Paras. [0035]-0038]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kyro and Naka by specifically providing wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density, as taught by Foege for the purpose of providing an improved technique for simulating a multipath environment for testing a device. 	Regarding claim 2, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 1), further Kyro discloses, “said electromagnetic lens has a focal point associated therewith; and said tester antenna includes an electromagnetic transducer disposed at said focal point (a wavefront consisting of EM propagation waves corresponding to zsnm transmitted by beam [n,m], propagates through the lens system 105, which refracts and/or reflects the EM propagation waves towards the focusing point of the lens system 105. The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061.).”
Regarding claim 3, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 1), further Kyro discloses, “wherein said electromagnetic lens comprises at least one of a far field focus (FFF) lens or a near field focus (NFF) lens (The MIMO OTA test system can include a lens system that allows the OTA tests to be performed in a radiating near-field zone, thereby allowing a relatively small and relatively inexpensive anechoic chamber to be used in the MIMO OTA test system, Para. [0027]).”
Regarding claim 4, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 1), further Kyro discloses, “said electromagnetic lens has a focal point associated therewith; and said quiet zone region further envelops said focal point (an electromagnetic wave pulse corresponding to a light pulse entered is generated. The electromagnetic wave pulse is applied to a measurement object 18 and the lens 17 is in between GEN 15 and object 18, see Fig. 1 and Para. [0032]).”
Regarding claim 5, the combination of Kryo, Naka and Foege discloses everything claimed as applied above (see claim 1), however the combination of Kyro and Naka does not explicitly disclose, “wherein said electromagnetic lens comprises a dielectric.”
In a similar field of endeavor, Foege discloses, “wherein said electromagnetic lens comprises a dielectric (a horn or other directional antenna with a dielectric lens or an appropriate reflector (parabolic, etc.) is employed to produce a near planar wave front across the desired test volume, Para. [0037).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kyro and Naka by specifically providing wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density, as taught by Foege for the purpose of produce a near planar wave front across the desired test volume.
Regarding claim 8, the combination of Kryo, Naka and Foege discloses everything claimed as applied above (see claim 1), further Kyro discloses, “a shielded enclosure containing said tester antenna, DUT location and electromagnetic lens (an anechoic chamber 103).”
Regarding claim 10, A method for testing a wireless signal transceiver device under test (DUT) via a wireless signal path (FIG. 1 is a schematic block diagram illustrating a MIMO OTA test system) comprising: 
“emitting an electromagnetic tester signal (see, probe antenna element 104 emits electromagnetic signal to the DUT 106) and to receive a focused electromagnetic DUT signal (the MIMO OTA test system 100 is bidirectional and may be used to test the transmitting and receiving capabilities of the BS DUT 106 and to test the transmitting and receiving capabilities of the UE device 101, Para. [0047])”; 
 “focusing, with an electromagnetic lens, said electromagnetic tester signal to provide said focused electromagnetic tester signal (The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, a wavefront consisting of EM propagation waves corresponding to zsnm transmitted by beam [n,m], propagates through the lens system 105, which refracts and/or reflects the EM propagation waves towards the focusing point of the lens system 105. The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061.)” and
(The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061])”.
However, Kyro does not explicitly disclose, “providing said focused electromagnetic tester signal within a volume that defines a quiet zone region n.”
In a similar field of endeavor, Naka disclose, “providing said focused electromagnetic tester signal within a volume that defines a quiet zone region (see, drawing below) (an electromagnetic wave pulse corresponding to a light pulse entered is generated. The electromagnetic wave pulse is applied to a measurement object 18 and the lens 17 is in between GEN 15 and object 18, see Fig. 1 and Para. [0032]).”

    PNG
    media_image1.png
    788
    1528
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kyro by specifically providing said 
Further, the combination of Kyro and Naka does not explicitly disclose, “wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density.” 	In a similar field of endeavor, Foege discloses, “wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density (For the purpose of this discussion, substantially plane waves are considered to have substantially uniform signal strength and a substantially constant phase relationship across the volume of the DUT, Paras. [0035]-0038]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kyro and Naka by specifically providing wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density, as taught by Foege for the purpose of providing an improved technique for simulating a multipath environment for testing a device.. 
Regarding claim 11, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 10), further Kyro discloses, “wherein: said focusing comprises focusing with an electromagnetic lens having a focal point associated therewith; and said emitting comprises emitting said electromagnetic tester signal from a tester antenna that includes an electromagnetic transducer disposed at (a wavefront consisting of EM propagation waves corresponding to zsnm transmitted by beam [n,m], propagates through the lens system 105, which refracts and/or reflects the EM propagation waves towards the focusing point of the lens system 105. The focusing point is located at the centre of the test area of the anechoic chamber 103 in accordance with this representative embodiment, which is where the BS DUT 106 is located, Para. [0061.).”
Regarding claim 12, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 10), further Kyro discloses, “wherein said electromagnetic lens comprises at least one of a far field focus (FFF) lens or a near field focus (NFF) lens (The MIMO OTA test system can include a lens system that allows the OTA tests to be performed in a radiating near-field zone, thereby allowing a relatively small and relatively inexpensive anechoic chamber to be used in the MIMO OTA test system, Para. [0027]).”
Regarding claim 13, the combination of Kyro, Naka and Foege discloses everything claimed as applied above (see claim 10), further Kyro discloses, “said electromagnetic lens has a focal point associated therewith; and said quiet zone region further envelops said focal point (an electromagnetic wave pulse corresponding to a light pulse entered is generated. The electromagnetic wave pulse is applied to a measurement object 18 and the lens 17 is in between GEN 15 and object 18, see Fig. 1 and Para. [0032]).”
Regarding claim 14, the combination of Kryo, Naka and Foege discloses everything claimed as applied above (see claim 1), however the combination of Kyro 
In a similar field of endeavor, Foege discloses, “wherein said electromagnetic lens comprises a dielectric (a horn or other directional antenna with a dielectric lens or an appropriate reflector (parabolic, etc.) is employed to produce a near planar wave front across the desired test volume, Para. [0037).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Kyro and Naka by specifically providing wherein said focused electromagnetic tester signal comprises an equal-phase plane wave with a constant radiation power density, as taught by Foege for the purpose of produce a near planar wave front across the desired test volume.
Regarding claim 17, the combination of Kryo, Naka and Foege discloses everything claimed as applied above (see claim 10), further Kyro discloses, “enclosing said tester 4 350098PA TENT Atty. Docket No.: 6490-021. US (2521-US) antenna, DUT and electromagnetic lens in a shielded enclosure (an anechoic chamber 103).”

Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyro, in view of Naka and further in view of Li et al. (US 20130271763, hereinafter “Li”)
Rearding claim 6, the combination Kryo, Naka and Foege discloses everything claimed as applied above (see claim 1), however the combination of Kryo, Naka and Foege does not explicitly disclose, “wherein said electromagnetic lens comprises one of a plurality of interchangeable lens members, and further comprising a lens receptacle 
In a similar field of endeavor, Li discloses, “wherein said electromagnetic lens comprises one of a plurality of interchangeable lens members, and further comprising a lens receptacle adapted to receive and secure each one of said plurality of interchangeable lens members (Depending on the positions of the target 131 and the quality of the image formed by the converged light, the focal length of the optical system 130 may be manually switched or automatically switched, so that both a near field target and a far field target can be formed with clear images, Fig. 2 and Para. [0029]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kryo, Naka and Foege by specifically providing wherein said electromagnetic lens comprises one of a plurality of interchangeable lens members, and further comprising a lens receptacle adapted to receive and secure each one of said plurality of interchangeable lens members, as taught by Li for the purpose of forming both a near field target and a far field target with clear images.
Regarding claim 7, the combination of Kyro, Naka, Foege and Li discloses everything claimed as applied above (see claim 6), in addition Li discloses, “wherein said plurality of interchangeable lens members includes a FFF lens member and a NFF lens member (Depending on the positions of the target 131 and the quality of the image formed by the converged light, the focal length of the optical system 130 may be manually switched or automatically switched, so that both a near field target and a far field target can be formed with clear images, Fig. 2 and Para. [0029]).”
Rearding claim 15, the combination Kyro and Naka discloses everything claimed as applied above (see claim 10), however the combination of Kyro and Li does not explicitly disclose, “wherein said focusing comprises: focusing with a first one of a plurality of interchangeable lens members during a first interval; focusing with a second one of said plurality of interchangeable lens members during a second interval; and interchanging said first and second ones of said plurality of interchangeable lens members during a third interval between said first and second intervals.”
In a similar field of endeavor, Li discloses, “wherein said focusing comprises: focusing with a first one of a plurality of interchangeable lens members during a first interval; focusing with a second one of said plurality of interchangeable lens members during a second interval; and interchanging said first and second ones of said plurality of interchangeable lens members during a third interval between said first and second intervals (Depending on the positions of the target 131 and the quality of the image formed by the converged light, the focal length of the optical system 130 may be manually switched or automatically switched, so that both a near field target and a far field target can be formed with clear images, Fig. 2 and Para. [0029]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kyro and Naka by specifically providing wherein said focusing comprises: focusing with a first one of a plurality of interchangeable lens members during a first interval; focusing with a second 
Regarding claim 16, the combination of Kyro, Naka, Foege and Li discloses everything claimed as applied above (see claim 15), in addition Li discloses, “wherein said plurality of interchangeable lens members includes a FFF lens member and a NFF lens member (Depending on the positions of the target 131 and the quality of the image formed by the converged light, the focal length of the optical system 130 may be manually switched or automatically switched, so that both a near field target and a far field target can be formed with clear images, Fig. 2 and Para. [0029]).”

Claim(s) 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyro, in view of Naka and further in view of Sertel et al. (US 20150102225, hereinafter “Sertel”).
Rearding claim 9, the combination Kryo, Naka and Foege discloses everything claimed as applied above (see claim 1), however the combination of Kryo, Naka and Foege does not explicitly disclose, “said electromagnetic tester signal comprises a first millimeter wave electromagnetic signal; and said electromagnetic DUT signal comprises a second millimeter wave electromagnetic signal.”
(Suitable optics, such as illustrative off-axis parabolic mirrors 80 designed to redirect the THz and/or mmW beam by 90.degree., are used to direct probe THz radiation into the lens 22 focusing THz and/or mmW radiation from the THz and/or mmW radiator 20 onto the first planar antenna 12 of the test fixture 10 to form the probe THz and/or mmW radiation beam 18, and to direct the THz and/or mmW signal 28 emitted by the second planar antenna 14 from the receiving lens 32 to the THz and/or mmW receiver 30, Para. [0029] and Fig. 8).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kryo, Naka and Foege by specifically providing said electromagnetic tester signal comprises a first millimeter wave electromagnetic signal; and said electromagnetic DUT signal comprises a second millimeter wave electromagnetic signal, as taught by Sertel for the purpose of characterizing THz antennas more efficiently and effectively.
Rearding claim 18, the combination Kryo, Naka and Foege discloses everything claimed as applied above (see claim 10), however the combination of Kryo, Naka and Foege does not explicitly disclose, “wherein said emitting an electromagnetic tester signal from a tester antenna comprises emitting a millimeter wave electromagnetic signal.”
 (Para. [0029] and Fig. 8).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kryo, Naka and Foege by specifically providing wherein said emitting an electromagnetic tester signal from a tester antenna comprises emitting a millimeter wave electromagnetic signal, as taught by Sertel for the purpose of characterizing THz antennas more efficiently and effectively.
Rearding claim 19, the combination Kryo, Naka and Foege discloses everything claimed as applied above (see claim 10), however the combination of Kryo, Naka and Foege does not explicitly disclose, “emitting an electromagnetic DUT signal from said DUT; focusing, with said electromagnetic lens, said electromagnetic DUT signal to provide a focused electromagnetic DUT signal; and receiving, with said tester antenna, said focused electromagnetic DUT signal.”
In a similar field of endeavor, Sertel discloses, “emitting an electromagnetic DUT signal from said DUT; focusing, with said electromagnetic lens, said electromagnetic DUT signal to provide a focused electromagnetic DUT signal; and receiving, with said tester antenna, said focused electromagnetic DUT signal (Suitable optics, such as illustrative off-axis parabolic mirrors 80 designed to redirect the THz and/or mmW beam by 90.degree., are used to direct probe THz radiation into the lens 22 focusing THz and/or mmW radiation from the THz and/or mmW radiator 20 onto the first planar antenna 12 of the test fixture 10 to form the probe THz and/or mmW radiation beam 18, and to direct the THz and/or mmW signal 28 emitted by the second planar antenna 14 from the receiving lens 32 to the THz and/or mmW receiver 30, Para. [0029] and Fig. 8).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kryo, Naka and Foege by specifically providing emitting an electromagnetic DUT signal from said DUT; focusing, with said electromagnetic lens, said electromagnetic DUT signal to provide a focused electromagnetic DUT signal; and receiving, with said tester antenna, said focused electromagnetic DUT signal, as taught by Sertel for the purpose of characterizing THz antennas more efficiently and effectively.
Regarding claim 20, the combination Kryo, Naka and Foege discloses everything claimed as applied above (see claim 10), however the combination of Kryo, Naka and Foege does not explicitly disclose, “said electromagnetic tester signal comprises a first millimeter wave electromagnetic signal; and said electromagnetic DUT signal comprises a second millimeter wave electromagnetic signal.”
In a similar field of endeavor, Sertel discloses, “said electromagnetic tester signal comprises a first millimeter wave electromagnetic signal; and said electromagnetic DUT signal comprises a second millimeter wave electromagnetic signal (Suitable optics, such as illustrative off-axis parabolic mirrors 80 designed to redirect the THz and/or mmW beam by 90.degree., are used to direct probe THz radiation into the lens 22 focusing THz and/or mmW radiation from the THz and/or mmW radiator 20 onto the first planar antenna 12 of the test fixture 10 to form the probe THz and/or mmW radiation beam 18, and to direct the THz and/or mmW signal 28 emitted by the second planar antenna 14 from the receiving lens 32 to the THz and/or mmW receiver 30, Para. [0029] and Fig. 8).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination Kryo, Naka and Foege by specifically providing said electromagnetic tester signal comprises a first millimeter wave electromagnetic signal; and said electromagnetic DUT signal comprises a second millimeter wave electromagnetic signal, as taught by Sertel for the purpose of characterizing THz antennas more efficiently and effectively.

Relevant reference(s)
US 20110075127: According to the present invention, a first electromagnetic wave measurement device includes: an incident optical system that makes an electromagnetic wave to be measured having a frequency equal to or more than 0.01 [THz] and equal to or less than 100 [THz] incident to a device under test while decreasing a beam diameter of the electromagnetic wave to be measured; a rotational drive unit that rotates, about a line orthogonal to an optical axis of the incident optical system as a rotational axis, the device under test or the optical axis.
US 20170141454: According to the present invention, An antenna device is disclosed including a control means and at least two transmission means in predeterminable positions and at least two receiving means in predeterminable positions. The control means is set up in such a way that it alternately individually excites the at least two transmission means in transmission, in such a way that each of 
US 20140087668: the invention relates generally to wireless electronic devices, and more particularly, to ways for testing wireless electronic devices. A wireless electronic device may be provided with wireless communications circuitry including transceivers operable in various frequency bands and multiple device antennas each of which can be used to transmit/receive radio-frequency signals for a respective one of the transceivers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641